Exhibit 10.85

 

Hibernia Corporation

 

Service Retention Agreement

 

This SERVICE RETENTION AGREEMENT (“Agreement”) is made and entered into this
15th day of August, 2005 (the “Grant Date”), by and between Hibernia
Corporation, a Louisiana corporation (“Hibernia” or “Company”), and [NAME], an
individual (the “Employee”).

 

WHEREAS, the Employee is an employee of the Company;

 

WHEREAS, as a result of the Employee’s employment with Hibernia, the Employee is
subject to the Hibernia Corporation Change of Control Agreement (“CIC
Agreement”), which provides certain benefits upon a change in ownership or
control of the Company;

 

WHEREAS, as an inducement to the Employee to continue in the employ of Hibernia
and any potential successor through and after any merger or acquisition
involving the Company, Hibernia and the Employee agree to be bound by the terms
of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
provided below, Hibernia and the Employee agree as follows:

 

SECTION 1. Service Retention Benefits. Service Retention Benefits consist of
Severance Benefit Replacement payments under (a) below and Welfare Benefit
Replacement payments under (b) below.

 

(a) Severance Benefit Replacement.

 

(1) Amount. The Employee is eligible to earn a Severance Benefit Replacement in
the amount of [$x], plus the applicable income tax gross-up amount under section
2(a) of the CIC Agreement. The Employee’s interest in that benefit will vest in
accordance with (2) below. Vested benefits are payable to the Employee as
provided in (c) below.

 

(2) Vesting. Except as provided in Section 3(a)(1) and the flush language
immediately after Section 1(b)(2) below: (i) two-thirds of the Employee’s
Severance Benefit Replacement will become vested and non-forfeitable as of the
one-year anniversary of the Grant Date; and (ii) the remaining one-third of the
Employee’s Severance Benefit Replacement will become vested and non-forfeitable
as of the second anniversary of the Grant Date. Except as provided in
Section 3(a)(1) and the flush language immediately after Section 1(b)(2) below:
if the Employee’s employment with the Company or its successor terminates for
any reason before his or her Severance Benefit Replacement is fully vested, any
unvested portion of the benefit is forfeited.

 

(b) Welfare Benefit Replacement.

 

(1) Amount. The Employee is eligible to earn a Welfare Benefit Replacement to be
provided (subject to the Employee’s election filed within 30 days after the
Grant Date) either in the form of the medical, dental, and group term life
insurance coverage, or as a cash payment under (c) below equal to [$y]. For
purposes of this Agreement, the insurance



--------------------------------------------------------------------------------

coverage is generally described under sections 1(a)(5) and (6) of the CIC
Agreement, except that: (i) the Employee must apply for Medicare Part B coverage
upon attaining the age at which he or she is eligible to apply for such
coverage, at which time the coverage under this Agreement will become secondary
to the Medicare coverage, and (ii) contrary to the coverage provisions under the
CIC Agreement, will not cease to apply because the employee or dependent
continues Medicare coverage by paying Medicare Part B premiums. For income tax
purposes, the value of this benefit equals [$y]. The Employee’s interest in that
benefit will vest in accordance with (2) below. Vested benefits are payable to
the Employee as provided in (c) below.

 

(2) Vesting. Except as provided in Section 3(a)(2) and the flush language
immediately below: (i) the Employee’s Welfare Benefit Replacement will become
vested and non-forfeitable as of the second anniversary of the Grant Date; and
(ii) any unvested portion of the benefit is forfeited if the Employee’s
employment with the Company or its successor terminates for any reason (other
than a termination under circumstances described in Section 1(a)(i)(A) of the
CIC Agreement or for Good Reason (as defined in Section 3(f) below)) before his
or her Welfare Benefit Replacement is fully vested.

 

Any unvested portion of the Severance Benefit Replacement or the Welfare Benefit
Replacement will be forfeited if the Employee’s employment with the Company or
its successor terminates for any reason (other than a termination under
circumstances, whether before or after a Change of Control (as defined below),
described in Section 1(a)(i)(A) of the CIC Agreement or for Good Reason (as
defined below), subject to the July 28, 2005 letter agreement between Hibernia
and Capital One Financial Corporation (“Letter Agreement”)) before his or her
Service Retention Benefit or Welfare Benefit Replacement benefit is fully
vested. If, however, regardless of whether before or after a Change of Control,
the Employee’s services are terminated under the circumstances described in
Section 1(a)(i)(A) of the CIC Agreement or for Good Reason (subject to the
Letter Agreement), before the second anniversary of the Grant Date, any unvested
Service Retention Benefit or Welfare Benefit Replacement will vest immediately
and will be paid at the time specified in (c) below.

 

(c) Payment and Provision of Benefits.

 

(1) Cash Payments. The following are payable in a single sum within 30 days
after vesting, unless a delay in the payment date is required to comply with
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
provided in Section 3(c) below: (i) the vested portion of the Employee’s
Severance Benefit Replacement; and (ii) if a cash payment of Welfare Benefit
Replacement is elected under section (b)(1) above, the vested portion of the
Employee’s Welfare Benefit Replacement.

 

(2) Insurance Coverage. If the Employee elects to receive the Welfare Benefit
Replacement as insurance coverage, that coverage will commence upon the
Employee’s termination of service. The Welfare Benefit Replacement will be
taxable, based on a value of [$y], in the year in which the Employee would have
received the cash payment under (1) above, and the benefit will continue in
effect until the date coverage ceases under sections 1(a)(5) and (6) of the CIC
Agreement, as extended by Section 1(b)(1) above.

 

(d) Revocability. Notwithstanding anything to the contrary in this Agreement or
otherwise, but only if the transaction contemplated in the Agreement and Plan of
Merger, dated as of March 6, 2005, between Capital One Financial Corporation and
Hibernia Corporation does not occur before the business day immediately
preceding the first anniversary of the Grant Date, the Company has the right in
its sole discretion to revoke the unvested benefits payable under Section 1 for
any or no reason whatsoever at any time before a Change of Control (as defined
below). If

 

2



--------------------------------------------------------------------------------

the Company revokes such benefits, the waiver under Section 2 is void ab initio
and of no further force and effect, and all provisions of the CIC Agreement that
were waived will be reinstated effective immediately.

 

SECTION 2. Eligibility Conditioned on Waiver of Benefits Under the CIC
Agreement.

 

(a) Subject to the limits in Section 3(b), to be eligible for the Service
Retention Benefit, the Employee is required: (1) to waive his or her right to
receive amounts described in sections 1(a)(4) (salary and bonus cashout),
1(a)(5) (medical benefits), 1(a)(6) (dental and group-term life insurance
benefits), and 2(a) (income tax gross-up for amounts described in section
1(a)(4)) of the CIC Agreement; and (2) to waive his or her right, under sections
2(c) and 2(d) of the CIC Agreement, to designate an accounting firm to calculate
gross-up payments. No other rights described in the CIC Agreement are affected
by this Agreement.

 

(b) The Employee’s waiver must be accomplished by completing a waiver form
provided by the Company. The terms of the Company’s waiver form are incorporated
into this Agreement by reference.

 

SECTION 3. Change of Control Provisions. This Section applies upon a Change of
Control of the Company and supersedes Sections 1 and 2 above to the extent they
are inconsistent with this Section 3. For this purpose, “Change of Control” is
defined in section 17(d) of the CIC Agreement. It is acknowledged and agreed
that the consummation of the transactions contemplated by the Agreement and Plan
of Merger, dated as of March 6, 2005, between Capital One Financial Corporation
and Hibernia Corporation will constitute a Change of Control under the CIC
Agreement and this Agreement.

 

(a) Vesting of Service Retention Benefits.

 

(1) Severance Benefit Replacement. One-third of the Employee’s Severance Benefit
Replacement will become vested and non-forfeitable as of the date on which the
Change of Control occurs. One-third of the Severance Benefit Replacement will
become vested as of the one-year anniversary of the Grant Date, and the
remaining one-third will become vested and non-forfeitable as of the second
anniversary of the Grant Date.

 

(2) Welfare Benefit Replacement. Subject to the remainder of this
Section 3(a)(2), the rules of Section 1(b)(2) above continue to apply to Welfare
Benefit Replacement benefits.

 

Any unvested portion of the Severance Benefit Replacement or the Welfare Benefit
Replacement will be forfeited if the Employee’s employment with the Company or
its successor terminates for any reason (other than a termination under
circumstances described in section 1(a)(i)(A) of the CIC Agreement or for Good
Reason) before his or her Service Retention Benefit or Welfare Benefit
Replacement benefit is fully vested. If, however, the Employee’s services are
terminated under the circumstances described in section 1(a)(i)(A) of the CIC
Agreement or if the Employee terminates employment for Good Reason before the
second anniversary of the Grant Date, any unvested Service Retention Benefit or
Welfare Benefit Replacement will vest immediately and will be paid at the time
specified in (c) below.

 

(b) Eligibility for Additional Severance Benefits After a Change of Control.
Despite the Employee’s satisfaction of the waiver requirement in Section 2, if
the Company undergoes a Change of Control and the Employee is terminated under
circumstances described in section 1(a)(i)(A) of the CIC Agreement or for Good
Reason before the second anniversary of the Change of Control, the Employee will
receive, subject to the last sentence of this subsection (b),

 

3



--------------------------------------------------------------------------------

under this Agreement severance benefits (“Additional Severance Benefits”) in
addition to the Service Retention Benefit provided under Section 1. The
Additional Severance Benefits equal the benefit that would have been provided
under sections 1(a)(4) and 2(a) of the CIC Agreement had such benefits not been
waived by the Employee, minus the total Service Retention Benefit vested under
(a) above (including but not limited to all amounts previously paid to the
Employee). An Employee is not eligible for Additional Severance Benefits,
however, if the amount to which the Employee is entitled under Section 1(a) is
100% of the amount the Employee would have received under sections 1(a)(4) and
2(a) of the CIC Agreement had the Employee not waived those benefits.

 

(c) Payment and Provision of Benefits.

 

(1) Cash Payments. The following are payable in a single sum within 30 days
after vesting, unless a delay in the payment date is required to comply with
Section 409A of the Code, as provided in the immediately following sentence:
(i) the vested portion of the Employee’s Severance Benefit Replacement; and
(ii) if a cash payment of Welfare Benefit Replacement is elected under
Section 1(b)(1) above, the vested portion of the Employee’s Welfare Benefit
Replacement. In the event of the Employee’s termination of employment, the
Company will delay payment of the amounts specified in clauses (i) and (ii) of
this Section 3(c)(1) until the first business day that is 6 months after the
Employee’s termination of employment, if the Company or its successor determines
(after consultation with the Employee) that such a delay is necessary or
advisable to comply with the requirements of Section 409A of the Code.

 

(2) Insurance Coverage. If the Employee elects to receive the Welfare Benefit
Replacement as insurance coverage, that coverage will commence upon the
Employee’s termination of service. The Welfare Benefit Replacement will be
taxable, based on a value of [$y], in the year in which the Employee would have
received the cash payment under (1) above, and the benefit will continue in
effect until the date coverage ceases under sections 1(a)(5) and (6) of the CIC
Agreement as extended by Section 1(b)(1) above.

 

(d) Golden Parachute Excise Taxes. In accordance with section 3403 of the Code,
the Company will bear exclusively the liability for any unpaid or unwithheld
excise taxes that may be owed under section 4999 of the Code. Without limiting
the generality of the preceding sentence, the Company continues to be obligated
to provide an excise tax gross up under sections 2(a)-(f) of the CIC Agreement,
as amended by this Agreement.

 

(e) Gross-Up Payments. The first sentence of Section 2(b) of the Employee’s CIC
Agreement is replaced with the following: “If upon the making of any Payment it
is determined that such Payment would be subject to the excise tax imposed by
Section 4999 of the Code, or if any interest or penalties are incurred by the
Executive with respect to such excise tax (other than interest or penalties
incurred as a result of Executive’s failure to timely pay the excise tax if the
failure to timely pay the excise tax was not a result of the procedures
described in Section 2(c) or (d) hereof) (such excise tax, together with any
such interest and penalties, the “Excise Tax”), then Executive is entitled to
receive in the year in which the Payment is made an additional payment (an
“Excise Gross-Up Payment”) in an amount such that, after payment by Executive of
all taxes on the Excise Gross-Up Payment including, without limitation, any
income taxes, employment taxes and excise taxes, Executive retains an amount of
the Excise Gross-Up Payment equal to the Excise Tax imposed upon Executive in
that year as a result of the Payments. For purposes of determining the amount of
the Excise Gross-Up Payment, Executive shall be deemed to pay federal and state
income tax at the [highest] [second highest] marginal rate of income taxation
for the calendar year in which the Excise Gross-Up Payment is to be made.”

 

4



--------------------------------------------------------------------------------

(f) Good Reason. Good Reason means any of the following:

 

(1) any reduction in the Employee’s Base Salary, any limitation on an Employee’s
eligibility to participate in annual bonus or long-term incentive plans on
substantially the same terms as similarly situated “Hibernia Employees” (as
defined below), or any limitation on the Employee’s aggregate employee benefits
and perquisites that is more stringent than that imposed on similarly situated
Hibernia Employees;

 

(2) a required relocation of the Employee of more than 50 miles from the
Employee’s current job location (except that the Company may require the
Employee to travel for business reasons as reasonably required to perform his
duties under the Agreement, including reasonable travel to perform functions at
other Capital One facilities);

 

(3) any material breach by the Company of this SRA that the Company fails to
cure within 30 days after the Employee delivers to the Company a written notice
that specifically identifies the violation; or

 

(4) any material adverse change in the Employee’s status as a senior executive
of the Company, where, except as provided in the flush language after
Section 1(b)(2), the status against which an Employee’s status with the Company
is compared is the Employee’s status immediately after a Change of Control.
Thus, a “lateral” change in an Employee’s job status is not a “material adverse
change,” and a “demotion” from the employee’s job status is a “material adverse
change.” Moreover, establishing the status the Employee has immediately after a
change in control as the reference point is intended to make it clear that a
change in the Company’s status (e.g., a change in the Employee’s job title or
reporting status under the securities laws resulting from the Company’s change
from a publicly-held corporation to a subsidiary of another corporation) does
not in itself result in a change in the Employee’s status under the definition
of “Good Reason.”

 

“Hibernia Employee” means an individual who was employed by Hibernia Corporation
immediately before the effective date of the Change of Control and continues to
be employed by the successor corporation following the Change of Control.

 

SECTION 4. Acknowledgment. Each of the Employee and the Company acknowledges and
agrees that the covenants and agreements contained in this Agreement have been
negotiated in good faith by the parties, and are reasonable and are not more
restrictive or broader than necessary to protect the interests of the parties to
the Agreement.

 

SECTION 5. Reasonableness of Provisions; Severability. Although both the
Employee and the Company consider the covenants and agreements contained in this
Agreement—including any associated restrictions and waivers—to be reasonable,
the Employee expressly understands and agrees that if a final judicial
determination is made by a court of competent jurisdiction that any provision of
this Agreement is unenforceable, the provisions and restrictions of this
Agreement are not void; rather, they will be deemed amended to apply to the
maximum extent that the court determines or indicates is enforceable.
Alternatively, if any court of competent jurisdiction finds that any provision
or restriction contained in this Agreement is unenforceable, and that provision
or restriction cannot be amended to render it enforceable, the court’s finding
will not affect the enforceability of any of the Agreement’s remaining
provisions and restrictions, which will be deemed severable from the
unenforceable provision or restriction and remain in full force and effect.

 

5



--------------------------------------------------------------------------------

SECTION 6. Not An Employment Agreement. This Agreement is not—and nothing in
this Agreement may be construed as—an agreement to provide employment to the
Employee.

 

SECTION 7. Not An ERISA Plan. This Agreement is not intended to be an “employee
benefit plan” as that term is defined in section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.

 

SECTION 8. Governing Law. This Agreement is governed by and is to be construed
in accordance with the laws of the State of Louisiana, without regard to any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation to the substantive law of another jurisdiction.
The parties agree to submit to the exclusive jurisdiction and venue of the
Federal or state courts of Louisiana, Parish of Orleans, to resolve any and all
issues that may arise out of or relate to this Agreement.

 

SECTION 9. Entire Agreement. Subject to any written employment contracts that
the Employee may enter into with any successor to the Company, this Agreement
and the CIC Agreement constitute the entire agreement, whether written or oral,
concerning the subject matter addressed in this document. The parties to the
Agreement have made no agreements, representations, or warranties relating to
the subject matter of this Agreement that are not provided or specifically
cross-referenced in this document.

 

SECTION 10. Notices. Any notice or demand under this Agreement must be provided
in writing to the address below by personal service or registered or certified
mail, postage prepaid, return receipt requested, or overnight courier:

 

If to the Company to:

 

Hibernia Corporation

313 Carondelet Street

New Orleans, LA 70130

 

Attention:

 

If to the Employee, to the most recent address on file with the Company.

 

These addresses may be changed by notice to the other party as provided above.
Notices given in accordance with this Section are deemed effective upon receipt.

 

SECTION 11. Waiver of Jury Trial; Arbitration.

 

(a) Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

 

(b) Arbitration. Any controversy or claim arising out of or relating to this
Agreement (or its breach) that the parties to this Agreement cannot settle
themselves must be settled by final and binding arbitration in New Orleans,
Louisiana by one arbitrator selected in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (the
“Association”) then in effect. Subject to the following, the arbitration must be
conducted in accordance with the Rules then in effect. Any award entered by the
arbitrator will be final and binding, and, subject to the final sentence of
Section 8, judgment on the arbitrator’s award may be entered in any court of law
having competent jurisdiction. This arbitration

 

6



--------------------------------------------------------------------------------

provision is specifically enforceable. Subject to the following sentence, the
Company and the Employee are generally responsible for one-half of the
administrative fees of the Association and the arbitrator’s compensation, and
each party is responsible for its own attorneys’ fees and expenses relating to
the arbitration. But if the Employee prevails on substantially all of the claims
that are the subject of arbitration, the Company is responsible for all
administrative fees of the Association, the compensation of the arbitrator, and
the Employee’s reasonable attorneys’ fees and expenses.

 

SECTION 12. Amendments: No Waiver.

 

(a) No amendment or modification of this Agreement is effective unless made in
writing and signed by the Employee and the Company or its successor.

 

(b) No term or condition of this Agreement is waived, nor may estoppel apply to
enforce any provision of this Agreement, except by a statement in writing signed
by the party against whom enforcement of the waiver or estoppel is sought. Any
written waiver is effective only as to the specific term or condition waived. A
written waiver does not constitute a waiver of that term or condition for the
future or as to any act other than that specifically waived.

 

SECTION 13. Assignment. The Company will assign this Agreement to any of its
affiliates or a non-affiliate that succeeds to the business or assets of the
Company or the applicable business unit of the Company or its affiliates, and
such successor will be required to assume the Company’s obligations under this
Agreement. This Agreement is personal to the Employee, and the Employee may not
assign any rights or delegate any responsibilities under the Agreement.

 

SECTION 14. Headings. The headings of Sections in this Agreement are solely for
convenience of reference and do not control the meaning or interpretation of any
provision of this Agreement.

 

SECTION 15. Counterparts. This Agreement may be executed in counterparts, each
of which will be an original with the same effect as if the signatures were upon
the same instrument.

 

SECTION 16. Binding: Effect: Benefit. This Agreement is binding upon execution
and is effective as of 11:59 p.m. Central Daylight Time on August 15, 2005.
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties to the Agreement and their respective successors
and permitted assigns, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.

 

*    *    *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first written above.

 

 

--------------------------------------------------------------------------------

Name: [EMPLOYEE NAME]

Title: [TITLE]

 

Hibernia Corporation By  

 

--------------------------------------------------------------------------------

Name:   J. Herbert Boydstun Title:   President and Chief Executive Officer

 

8



--------------------------------------------------------------------------------

Addendum to the

Hibernia Corporation

Service Retention Agreement

 

The Hibernia Corporation Service Retention Agreement (“Agreement”), effective as
of August 15, 2005, by and between Hibernia Corporation and various Hibernia
employees is supplemented as provided in this Addendum.

 

  1. Effective as of August 15, 2005, Section 1(b)(1) of the Agreement is
modified to read as follows:

 

(1) Amount. The Employee is eligible to earn a Welfare Benefit Replacement to be
provided (subject to the Employee’s election filed by August 15, 2005) either in
the form of the medical, dental, and group term life insurance coverage, or as a
cash payment under (c) below equal to [$y]. For purposes of this Agreement, the
insurance coverage is generally described under sections 1(a)(5) and (6) of the
CIC Agreement, except that: (i) the Employee must apply for Medicare Part B
coverage upon attaining the age at which he or she is eligible to apply for such
coverage, at which time the coverage under this Agreement will become secondary
to the Medicare coverage, and (ii) contrary to the coverage provisions under the
CIC Agreement, will not cease to apply because the employee or dependent
continues Medicare coverage by paying Medicare Part B premiums. For income tax
purposes, the value of this benefit equals [$y]. The Employee’s interest in that
benefit will vest in accordance with (2) below. Vested benefits are payable to
the Employee as provided in (c) below.

 

  2. Effective as of August 15, 2005, the following is added to the end of the
last sentence of Section 1(c)(2) of the Agreement:

 

“as extended by Section 1(b)(1) above.”

 

  3. Effective as of August 15, 2005, the following is added to the end of
Section 1(c) of the Agreement:

 

(3) Taxes. The Company assumes the liability to pay any state or federal income
or excise taxes the Employee may owe on the value of the Welfare Benefit
Replacement, regardless of whether the Employee elects a cash payment under
Section 1(c)(1) or insurance coverage under Section 1(c)(2). Because this
payment of the Employee’s taxes is itself subject to taxes, the Company will
fulfill any withholding and reporting obligations that apply to the payment to
the extent required by law.

 

Hibernia Corporation        By:  

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

Name:   J. Herbert Boystun      Date Title:   President and Chief Executive
Officer       